Citation Nr: 1514818	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a mood disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a head injury.    

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a jaw disability.  

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a video conference hearing before the Board in December 2014.  

In February 2015, the Veteran submitted a medical report and audiogram without a waiver of consideration of the Agency of Original Jurisdiction (AOJ).  However, the claims for hearing loss and tinnitus will be granted herein.  Therefore, the Veteran is not prejudiced by the Board's adjudication of these issues.  

The underlying issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claim for service connection for a mood disorder is requested.

2.  A May 1996 Board decision denied the Veteran's claim of entitlement to service connection for hearing loss; evidence obtained since that time raises a reasonable possibility of substantiating the claim.

3.  An April 1997 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a head injury; evidence obtained since that time raises a reasonable possibility of substantiating the claim.

4.  The Veteran's currently diagnosed bilateral hearing loss is etiologically related to his military service.

5.  The Veteran's currently diagnosed left knee disability is not causally or etiologically related to his military service.
 
6. The evidence of record does not show that the Veteran has a jaw disability that had its clinical onset in service, or is otherwise related to his active duty.

7.  The Veteran's tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for entitlement to service connection for a mood disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The May 1996 Board decision which declined to reopen the application for a claim of entitlement to service connection for hearing loss is final; new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

3.  The April 1997 rating decision which declined to reopen the application for a claim of entitlement to service connection for residuals of a head injury is final; new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Criteria for service connection for a jaw disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been obtained. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the VLJ addressed the criteria for service connection and suggested that medical opinions would help the Veteran's claims.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

An etiological opinion was obtained for the left knee disability in April 2014 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the subsequent medical opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the claim for a jaw disability, as will be discussed in greater detail below, the evidence does not show that the Veteran has a diagnosed disability of the jaw.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, no evidence of a jaw disability has been presented, beyond the Veteran's allegations.  As such, these conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Mood Disorder - Withdrawal of Appeal

The Veteran was denied service connection for a mood disorder in a September 2008 rating decision.  The Veteran thereafter perfected an appeal of this issue.  

At the December 2014 hearing before the Board, the Veteran requested a withdrawal of the appeal for the issue of entitlement to service connection for a mood disorder.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with regard to the issue of entitlement to a mood disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


III.  New and Material Evidence

In a September 2008 rating decision, the Veteran's applications to reopen claims of entitlement to service connection for hearing loss and residuals of a head injury were denied.  The Veteran thereafter perfected an appeal of these issues.  

A May 1996 Board decision declined to reopen the Veteran's claim of entitlement to service connection for hearing loss.  That decision is final.  38 C.F.R. § 20.1100.  An April 1997 rating decision declined to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury.  That decision is final.  38 C.F.R. § 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

A.  Hearing Loss

As noted, in a May 1996 decision, the Board declined to reopen the Veteran's application for entitlement to service connection for hearing loss.  The Board concluded that the evidence did not show that the Veteran had a hearing disability.  Since the claim was denied, evidence in the form of VA and private treatment reports, hearing testimony, and lay statements has been submitted. 

Private treatment reports from Doctor's Hearing Care dated in February 2015 reflect that the Veteran was diagnosed with moderate to severe high frequency hearing loss.  Given that the claim was previously denied for lack of a diagnosed hearing loss disability, the newly submitted evidence is material.  As such, the claim is reopened.  The Board will address the underlying claim of service connection below.

B.  Residuals of a Head Injury

In an April 1997 rating decision, the AOJ declined to reopen the Veteran's application for entitlement to service connection for residuals of a head injury.  The AOJ indicated that the additional evidence submitted was not new and material.   Since that time, the Veteran testified that he suffered from headaches since he sustained head injuries in service.  Additionally, VA treatment reports reflect reports of headaches as early as August 1988.  Given that the Veteran has testified to a continuity of headaches since his head injuries in service and the medical evidence reflecting reports of headaches, the new evidence received is material and this claim is reopened.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A.  Hearing Loss

The Veteran contends that he has hearing loss as a result of his active military duty.  He has alleged both that the disability resulted from military noise exposure as a result of his duties as an infantryman in service and that hearing loss is due to head injuries in service.  

The Veteran's DD-214 reflects that the Veteran's military occupation specialty (MOS) was Infantryman.

At the Veteran's December 1975 entrance examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5

At the Veteran's September 1978 separation examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

The Veteran reported hearing loss on a report of medical history form prepared in conjunction with his separation examination.  

In February 2015, the Veteran underwent a private hearing test at Doctor's Hearing Center.  The results of the audiologic evaluation were provided in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
60
LEFT
15
20
20
60
60


Associated with the audiogram is a February 2015 statement from K. Taylor, Au.D., which indicates that the Veteran reported military noise exposure to weapons, explosives, big guns, and missiles.  The Veteran denied any post service occupational or recreational noise exposure.  Ms. Taylor diagnosed the Veteran with bilateral moderate to severe high-frequency sensorineural hearing loss.  She opined that after reviewing the Veteran's records, her own notes, and her clinical assessment, the Veteran's hearing loss is more likely than not caused by the noise he was exposed to while in the Army. 

The medical evidence of record reflects that the Veteran has a diagnosis of sensorineural hearing loss based on audiometric testing.  Moreover, the only medical opinion of record indicates that the Veteran's current hearing loss is related to the Veteran's reported in-service acoustic trauma.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of hearing loss and his exposure to acoustic trauma in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Review of the STRs reflects a slight shift in hearing thresholds at the Veteran's separation from service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current hearing loss and active military service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee

The Veteran was denied service connection for a left knee disability in a September 2008 rating decision.  The Veteran thereafter perfected an appeal of this issue.  

The Veteran's STRs reflect that he reported pain in the left knee in September 1978.  He was assessed with possible chondromalacia.  Clinical evaluation of the Veteran's lower extremities was normal at his September 1978 separation examination.  The Veteran denied knee pain on a report of medical history form prepared in conjunction with the separation examination.  

VA outpatient treatment reports dated in October 2005 reflect a report of left knee pain unrelated to trauma.  At that time he was assessed with a possible medial meniscal injury.  An x-ray was noted to be normal and he was assessed with knee arthralgia.  

Information received from the Social Security Administration (SSA) indicates that the Veteran has been granted disability benefits.  However, the benefits were granted for a primary diagnosis of a low back disability and secondary diagnoses of depression and headaches and are unrelated to a knee disability.  

At an April 2014 VA examination, the Veteran was diagnosed with a left knee tiny patellar spur.  The Veteran reported that he injured his left knee in service but he was unable to recall the details of the injury.  The Veteran reported that after service he worked in uranium mines, he laid oil and gas pipelines, and he worked in construction until 1994.  The examiner indicated that x-rays did not reveal a diagnosis of arthritis.  The examiner opined that it is less likely than not that a left knee disability was incurred in or caused by service.  The examiner's rationale was that the Veteran's STRs did not include reference to a knee injury in service and the Veteran denied knee complaints at his separation from service.  Thereafter, there are no knee complaints or treatment until 2005.  The examiner noted that there is a twenty-seven year span between the Veteran's knee complaints so there is no chronicity and it is less likely than not that his reported complaint of knee pain in service caused his current tiny patellar spur.  The examiner indicated that the Veteran worked in highly physical jobs in mining, laying pipes, and in construction and those jobs are more likely to have caused the Veteran's current left knee condition.    

At a December 2014 video conference hearing, the Veteran testified that he carried large loads weighing one hundred pounds while serving as an infantryman in service.  He indicated that he injured his knee while out in the field on patrol.  He noted that he tripped and fell and his knee started to bother him a few days later.  He also reported a twisting injury to his knee.  His spouse testified that she met the Veteran in 1987 or 1988 and he often complained of knee pain.  

As an initial matter, the Board notes that arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  However, the April 2014 VA examiner specifically found that there was no x-ray evidence of arthritis.  Therefore, 38 C.F.R. § 3.303(b) does not apply to the left knee claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the evidence confirms that the Veteran currently has a diagnosis of a left knee disability, specifically a left patellar spur.  The issue then becomes whether the left knee disability is the result of the Veteran's military service. 

Unfortunately, there is no competent evidence that suggests the current left knee disability either began during or was otherwise caused by his military service.  While the STRs reflect treatment for left knee pain with a diagnosis of possible chondromalacia on one occasion, the Veteran's separation examination revealed a normal clinical evaluation of the lower extremities and the Veteran specifically denied knee pain on a report of medical history form prepared in conjunction with his separation examination.  The only medical opinion of record concluded that it was less likely than not that the current left knee disability was related to service.  The Veteran has testified at a Board hearing that he injured his left knee in service.  However, there is no competent indication that such an incident was what caused the Veteran's current left patellar spur.  The VA examiner reviewed the claims file, and was familiar with the Veteran's contentions.  However, she concluded that the Veteran's current left knee disability was less likely than not due to his military service.  This opinion was supported by a rationale that was grounded in the evidence of record, and it has not been questioned or undermined by any other medical opinion of record. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's left knee disability and his period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his left knee disability is related to his period of service.

Although the Veteran contends that he has a left knee disability related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not competent to provide the requisite etiology of the current left knee disability, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the left knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current left knee disability and his military service. 

Therefore, the lay statements regarding the Veteran's left knee disability being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's left knee disability resulted from his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.




C.  Jaw Disability

The Veteran was denied service connection for a jaw disability in a September 2008 rating decision.  The Veteran thereafter perfected an appeal of this issue.  

The Veteran claims that he has a jaw disability as a result of an injury in service.  He testified that he sustained an injury to his head in service which resulted in his ear bleeding and trouble with his jaw.  He recalled receiving treatment, but was unsure what treatment he received.  He testified that he began seeking treatment for his jaw at VA in 2006, nearly two decades after separation from service.  However, he denied that he had ever actually been diagnosed with a disability of the jaw.  He reported symptoms of stiffness, locking, and trouble with chewing and swallowing.

A review of the STRs reflect that the Veteran was treated for a ruptured left tympanic membrane.  However, there is no reference to jaw injuries.   

Treatment reports from VA, Evans Army Community Hospital, and various private treatment providers do not reflect any complaints, findings, or treatment for a jaw disability.

Information received from the Social Security Administration (SSA) indicates that the Veteran has been granted disability benefits.  However, the benefits were granted for a primary diagnosis of a low back disability and secondary diagnoses of depression and headaches and are unrelated to a jaw disability.  

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported jaw disability.  The Veteran's STRs do not document any complaints, findings, or treatment for a disability of the jaw.  Likewise none of the medical evidence of record show any diagnosed disability of the jaw.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a jaw disability is denied.


D.  Tinnitus

The Veteran was denied service connection for tinnitus in a September 2008 rating decision.  The Veteran thereafter perfected an appeal of this issue.  

The Veteran contends that he began to notice ringing in his ears while firing weapons during service.  He noted that after he was struck in the head the ringing worsened.  He stated that the ringing in his ears is currently worse at night.  

The Veteran's STRs reflect that he was treated for a cut on the head in April 1977 and for a cerebral concussion and scalp laceration after being struck on the head with a stick in September 1977.   

Associated with the claims file is a February 2015 statement from Ms. Taylor of Doctor's Hearing Care which indicates that the Veteran reported tinnitus after he was struck in the head during service.  He also reported military noise exposure to weapons, explosives, big guns, and missiles.  Ms. Taylor opined that after reviewing the Veteran's records, her own notes, and her clinical assessment, it is more likely than not that the Veteran's tinnitus was caused by the noise to which he was exposed while in the Army.  

The medical evidence of record reflects that the Veteran has a diagnosis of tinnitus.  Moreover, the only medical opinion of record indicates that the Veteran's current tinnitus is related to the Veteran's reported in-service acoustic trauma.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of tinnitus and his exposure to acoustic trauma in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder associated with symptoms capable of lay observation).  Thus, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active military service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is dismissed with regard to the claim of entitlement to service connection for a mood disorder.  

New and material evidence to reopen a claim of entitlement to service connection for hearing loss has been presented, and the claim is reopened.

New and material evidence to reopen a claim of entitlement to service connection for residuals of a head injury has been presented, and the claim is reopened.

Service connection for hearing loss is granted.

Service connection for a left knee disability is denied.  

Service connection for a jaw disability is denied.  

Service connection for tinnitus is granted.


REMAND

As noted, the Veteran has testified that he has had chronic headaches since he suffered head injuries in service.  Moreover, there is medical evidence reflecting reports of frequent headaches, and service treatment records show that the Veteran was treated for a cut on the head in April 1977 and for a cerebral concussion and scalp laceration after being struck on the head with a stick in September 1977.   
   
The Veteran has not been afforded a VA examination to determine whether he has any chronic residual disability from this head injury.  

VBA Fast Letter 09-40 (Oct. 14, 2009) provides that physicians who are specialists in Physiatry, Neurology, Neurosurgery, and Psychiatry and who have training and experience with Traumatic Brain Injury may conduct TBI examinations.  The expectation is that the physician would have demonstrated expertise, regardless of specialty, through baseline training (residency) and/or subsequent training and demonstrated experience.  In addition, a nurse practitioner, a clinical nurse specialist, or a physician assistant, if they are clinically privileged to perform activities required for C&P TBI examinations, and have evidence of expertise through training and demonstrated experience, may conduct TBI examinations under close supervision of a board-certified or board-eligible physiatrist, neurologist, or psychiatrist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner qualified per VBA Fast Letter 09-40 to conduct a TBI examination.  

The examiner should determine whether the Veteran has any chronic residuals disability from his head injury in 1977, to include headaches, and if so, whether it is at least as likely as not (50 percent or greater) that the disability either began during or was otherwise caused by his military service.  In so doing, the examiner should consider the Veteran's report of headaches since his head injuries in service.  A complete rationale should be provided for any opinion expressed.
 
2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


